 


110 HR 2181 IH:  For the relief of Mohuiddin A.K.M. Ahmed.
U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS 1st Session 
H. R. 2181 
IN THE HOUSE OF REPRESENTATIVES 
 
May 3, 2007 
Mr. McDermott introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
 For the relief of Mohuiddin A.K.M. Ahmed. 
 
 
1.FindingsCongress makes the following findings: 
(1)Mohuiddin A.K.M. Ahmed is an innocent Bangladeshi citizen living in exile the United States. In 1996, a Bangladeshi court erroneously convicted Mr. Ahmed of murder and sentenced him to death in connection with a 1975 coup. Having exhausted all available legal avenues, Ahmed now sits in U.S. custody awaiting his deportation and subsequent execution. 
(2)The circumstances surrounding the trial in absentia and subsequent conviction of Mohiuddin Din Ahmed, are sufficiently suspect as to warrant the immediate intervention on the part of the United States Government to prevent his planned deportation, which as of now is imminent. 
(3)If the United States Congress, the United States State Department, or the United States Department of Homeland Security fail to intervene on his behalf, or favorably exercise their discretion in this matter, Ahmed will face certain execution by hanging upon his arrival in Bangladesh. 
(4)Following its split from Pakistan in 1971, the newly sovereign nation of Bangladesh experienced a period of violent civil unrest, culminating in the violent coup to overthrow the nation’s first Prime Minister, Sheikh Mujibur Rahman (Mujib) on August 15, 1975. Ahmed had been commissioned as an officer in the East Pakistani military before Bangladesh declared its independence, and he continued to serve during the Pakistani civil war and after independence. On the night of August 15, 1975, Ahmed was ordered to station his men at a roadblock roughly one mile from the home of then Prime Minister of Bangladesh, Sheikh Mujibur Rahman. That night, a violent coup erupted, and individuals stormed the home of the Prime Minister, killing him and the rest of his family. 
(5)Ahmed, like most Bangladeshis and many international observers at the time, was concerned with Mujib’s policies of political suppression and his repeated violations of the civil rights of the Bangladeshi people. However, he had no knowledge of, nor did he support, the violent coup that erupted that night. 
(6)Following the coup, Ahmed went on to serve as a diplomat in Iraq, Saudi Arabia, and elsewhere, until 1996, when Sheikh Hasina Wajed, daughter of the assassinated Prime Minister, came to power, and then broke her promise to respect the Bangladeshi constitutional amendment which provided immunity to officer involved in the 1975 coup. Rather, Sheikh Hasina Wajed orchestrated the repeal of the constitutional amendment, and the arrest of the men she believed were responsible for the death of her father. Under these orders, Ahmed, who had been living in Los Angeles, was tried in absentia, convicted, and sentenced to death by hanging. He will not be allowed to reopen the in absentia conviction. As such, he will not be provided the opportunity to question the fairness of the trial, confront witnesses against him, nor present exculpatory evidence on his behalf which has recently been uncovered, i.e., eyewitness testimony affirming Ahmed’s innocence. 
(7)Soon after Din arrived in the United States he applied for asylum but was denied by both the Immigration Court and the Board of Immigration appeals. By the time his trial began in Bangladesh he had already filed a request for political asylum under the provisions of the United Nations Convention Against Torture. But after the September 11, 200 terrorist attacks, immigration law had changed and Ahmed, accused of taking part in killing a head of state, was no longer entitled to relief from deportation. Last February, the U.S. Court of Appeals for the 9th Circuit affirmed the immigration judge’s denial of asylum and related relief. 
(8)It is incumbent upon us to find a country where Ahmed might be granted safe-haven, that does not condone death penalty, and that respects human rights. 
2.Deferral of action on deportation 
(a)In generalNotwithstanding any other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Mohuiddin A.K.M. Ahmed shall have his final order of deportation indefinitely stayed. 
(b)Deferral of actionMohuiddin A.K.M. Ahmed shall be accorded deferred action status for an indefinite period, and the Immigration and Customs Enforcement shall release him from ICE custody with an order of supervision. As such, Mr. Mohuiddin A.K.M. Ahmed will not be deported to Bangladesh, or any country, which maintains an extradition treaty with Bangladesh or which condones the death penalty. 
(c)Preferential immigration treatment for certain relativesThe spouse and children of Mohuiddin A.K.M. Ahmed shall, by virtue of such relationship, be accorded the same rights, privileges, or status under the Immigration and Nationality Act as Mohuiddin A.K.M. Ahmed. 
3.Permanent residence 
(a)In generalNotwithstanding any other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Mohuiddin A.K.M. Ahmed shall be eligible for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of statusIf Mohuiddin A.K.M. Ahmed applies for lawful permanent residency, he shall be considered to have entered and remained lawfully in the United States, and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act. 
(c)Reduction of immigrant visa numberUpon the granting of permanent residence to Mohuiddin A.K.M. Ahmed, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 202(e) of such Act. 
(d)Preferential immigration treatment for certain relativesThe spouse of Mohuiddin A.K.M. Ahmed shall, by virtue of such relationship, be accorded the same rights, privileges, or status under the Immigration and Nationality Act as Mohuiddin A.K.M. Ahmed.
4.Asylum abroad
(a)In generalNotwithstanding any other provision of law, for purposes of the Immigration and Nationality Act Mohuiddin A.K.M. Ahmed shall be permitted to seek asylum in a foreign nation.  
 
